DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 15,  the claim as written is incomprehensible to the point that the examiner cannot understand it, and therefore cannot apprise the scope of the limitation. 
Examiner specifically highlights the following claim language:
“…in response to determining that a condition for converting a flow passage for supplying the hydrogen to a manifold from a first flow passage close to a first tank to a second flow passage connected to the manifold to be spaced apart from the first tank based on a filling amount of the first tank disposed first along a reference direction among a plurality of tanks coupled to the manifold to be arranged in the predetermined reference direction is a conversion condition…”

 Per MPEP 2143.3, “an examiner should not simply speculate about the meaning of the claim language and then enter an obviousness rejection in view of that speculative interpretation.”  
Regarding Claims 16-17.  These claims depend upon Claim 15, and therefore suffer the same deficiencies.
Further regarding Claims 15-17,  Examiner requested clarification of Claim 15 from Attorney Corless via telephonic interviews conducted on 30 August and 6 September 2022.  No clarification was received.  
Further regarding Claims 15-17,   Claim 15 additionally appears to contain method steps that are contingent upon a condition being met (see the above highlighted claim language, where it is unclear exactly what the condition is).  Per MPEP 2111.04, Examiner applies the broadest reasonable interpretation of Claim 15 as a whole, since the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.
In light of the guidance of MPEP 2143.3 and 2111.04 as shown above, Examiner will prosecute Claim 15 and its dependent claims in the current Office Action solely in terms of applying the broadest reasonable interpretation of Claim 15.  It is therefore presumed that the prior art identified for the other independent claims (Claims 1 and 14) will also read upon Claim 15, as the structure of the identified prior art appears capable of performing the functions of Claim 15 should the (unclear and unknown) conditions occur.  
In light of the guidance of MPEP 2143.3 and 2111.04 as shown above, Examiner also reserves comment on the patentability of Claims 15-17 pending receipt of the amended claim(s). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-5, 7, 10-12, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mathison  (US 7,325,561).
	Regarding Claim 1, Mathison discloses a system for filling a tank for a fluid storage tank constructed to store fluid to be supplied to a fuel cell stack of a fuel cell vehicle, comprising:  
-  a plurality of tanks (20a-20n) to be filled with predetermined fluid (Fig 2a and Col 4, lines 32-46);
-  a manifold (30) coupled to each of the plurality of tanks in a communication manner (Col 4, lines 32-46);
-   a first flow passage (30a) connected to a first inlet of the manifold to supply the fluid to be filled into the plurality of tanks (20a) to the manifold;
-   a second flow passage (any of passages 30b - 30n) connected to a second inlet of the manifold spaced apart from the first inlet of the manifold by a predetermined distance to supply the fluid to be filled into the plurality of tanks (any of tanks 20b - 20n) to the manifold  (Col 4, lines 32-46); and
 -  a controller (Fig 2b, 50 and/or vehicle control system 100) configured to adjust opening and closing of the first flow passage and the second flow passage (Col 5, lines 1-8 and 16-20, wherein valves within the passages are controlled).

    PNG
    media_image1.png
    701
    767
    media_image1.png
    Greyscale


	Regarding Claim 2, Mathison discloses a system for filling a tank for a fluid storage tank constructed to store fluid to be supplied to a fuel cell stack of a fuel cell vehicle, wherein  the controller is configured to adjust the opening and the closing of the first flow passage and the second flow passage based on filling amounts of at least some of the plurality of tanks (Col 5, lines 32-41, wherein pressure and temperature sensors 51 are used as parameters to control filling.  It is known to derive pressure (filling) levels from pressure in the refill line as measured by the pressure sensor, and disclosed at Col 5, lines 56-58).
	Regarding Claim 3, Mathison discloses a system for filling a tank for a fluid storage tank constructed to store fluid to be supplied to a fuel cell stack of a fuel cell vehicle, wherein the controller is configured to: 
-  obtain filling amounts of at least some of the plurality of tanks (via pressure sensors 51 and Col 5, lines 32-41;  It is known to derive pressure (filling) levels from pressure in the refill line as measured by the pressure sensor, and disclosed at Col 5, lines 56-58); and
-  close a flow passage connected to a first of the first inlet and the second inlet close to a maximum filling tank (via pressure sensors 51 and Col 6, lines 3-7, wherein valves are closed based on filling amounts determined by pressure sensors) and
-  open a flow passage connected to a second of the first inlet and the second inlet far from the maximum filling tank when  a tank having a maximum filling amount among the tanks whose filling amounts are obtained is referred to as the maximum filling tank  (via pressure sensors 51 and Col 6, lines 3-7, wherein valves are opened based on filling amounts determined by pressure sensors).
	Regarding Claim 4, Mathison discloses a system for filling a tank for a fluid storage tank constructed to store fluid to be supplied to a fuel cell stack of a fuel cell vehicle, wherein the controller is configured to: 
-  obtain filling amounts of at least some of the plurality of tanks (via pressure sensors 51 and Col 5, lines 32-41;  It is known to derive pressure (filling) levels from pressure in the refill line as measured by the pressure sensor, and disclosed at Col 5, lines 56-58); and
-  open a flow passage connected to a first of the first inlet and the second inlet close to a minimum filling tank (via pressure sensors 51 and Col 6, lines 3-7, wherein valves are opened based on filling amounts determined by pressure sensors) and
-  close a flow passage connected to a second of the first inlet and the second inlet far from the minimum filling tank when a tank having a minimum filling amount among the tanks whose filling amounts are obtained is referred to as the minimum filling tank (via pressure sensors 51 and Col 6, lines 3-7, wherein valves are closed based on filling amounts determined by pressure sensors).
	Regarding Claim 5, Mathison discloses a system for filling a tank for a fluid storage tank constructed to store fluid to be supplied to a fuel cell stack of a fuel cell vehicle, wherein the controller is configured to: 
-  open the first flow passage and close the second flow passage to initiate supply of the fluid through the first inlet (via pressure sensors 51 and Col 6, lines 3-7, wherein valves are closed based on filling amounts determined by pressure sensors);
-  obtain a filling amount of a first inlet-closest-tank closest to the first inlet among the plurality of tanks; and  close the first flow passage and open the second flow passage to initiate supply of the fluid through the second inlet in response to determining that the filling amount of the first inlet-closest-tank reaches a reference filling amount (via pressure sensors 51 and Col 6, lines 3-7, wherein valves are closed based on filling amounts determined by pressure sensors, and Col 5, line 66 - Col 6, line 2, which discloses CPU logic to selectively open and/or close different valves "before, simultaneously with, or after the opening of an inlet valve on a next tank").
	Regarding Claim 7, Mathison discloses a system for filling a tank for a fluid storage tank constructed to store fluid to be supplied to a fuel cell stack of a fuel cell vehicle, wherein  the plurality of tanks (20a-20n) are arranged in a predetermined reference direction, wherein the first inlet is disposed close to a first tank disposed first along the reference direction among the plurality of tanks, wherein the second inlet is disposed close to a second tank disposed last along the reference direction among the plurality of tanks (Examiner's annotations and Col 4, lines 32-46).
	Regarding Claim 10, Mathison discloses a system for filling a tank for a fluid storage tank constructed to store fluid to be supplied to a fuel cell stack of a fuel cell vehicle, wherein  the controller is configured to calculate the filling amount of the first inlet-closest-tank based on a pressure inside the first inlet-closest-tank (via pressure sensors 51 and Col 6, lines 3-7, wherein valves are closed based on filling amounts determined by pressure sensors).
	Regarding Claim 14, Mathison discloses a system for filling a tank for a fluid storage tank constructed to store fluid to be supplied to a fuel cell stack of a fuel cell vehicle, comprising: 
-  a tank (20a) formed in a tubular shape to be filled with predetermined fluid;
-  a first flow passage (Examiner's annotations) connected to a first entrance (Examiner's annotations, see"1st inlet") of the tank to supply the fluid into the tank;
-   a second flow passage (Examiner's annotations, see "last flow passage" connected to a second entrance (Examiner's annotations, see "last inlet" of the tank spaced apart from the first entrance of the tank by a predetermined distance to supply the fluid into the tank; and
-   a controller (Fig 2b, 50 and/or vehicle control system 100) configured to adjust opening and closing of the first flow passage and the second flow passage (Col 5, lines 1-8 and 16-20, wherein valves within the passages are controlled) based on filling amounts of at least some of a plurality of regions when dividing the tank into the plurality of regions.
	Regarding Claim 11, Mathison discloses a system for filling a tank for a fluid storage tank constructed to store fluid to be supplied to a fuel cell stack of a fuel cell vehicle, wherein the controller is configured to: determine whether to convert opened/closed states of the first flow passage (Examiner’s annotations) and  the second flow passage (Examiner’s annotations) based on comparison between information on a first filling amount that is a filling amount of a first tank (20a) disposed first along a predetermined reference direction (Examiner’s annotations) among the plurality of tanks and information on a second filling amount that is a filling amount of a second tank (20n) disposed last along the reference direction among the plurality of tanks (via pressure sensors 51 and Col 6, lines 3-7, wherein valves are closed based on filling amounts determined by pressure sensors, and Col 5, line 66 - Col 6, line 2, which discloses CPU logic to selectively open and/or close different valves "before, simultaneously with, or after the opening of an inlet valve on a next tank"), wherein the first inlet (Examiner’s annotations) is disposed close to the first tank, wherein the second inlet (Examiner’s annotations) is disposed close to the second tank.
	Regarding Claim 12, Mathison discloses a system for filling a tank for a fluid storage tank constructed to store fluid to be supplied to a fuel cell stack of a fuel cell vehicle, wherein the controller is configured to:  the controller is configured to open the first flow passage in the closed state and close the second flow passage in the opened state in response to determining that the second filling amount becomes equal to or greater than the first filling amount by supply of the fluid through the second flow passage (Col 5, lines 1-8 and 16-20, wherein valves within the passages are controlled).
	Regarding Claims 15-17:  please refer to the discussion concerning Claims 15-17 in the section above titled, “Claims Rejections- 35 USC 112”.
	Regarding Claim 15,  Mathison discloses a method for filling a tank (20a-20n) for a hydrogen storage tank constructed to store hydrogen to be supplied to a fuel cell stack of a fuel cell vehicle, comprising: 
in response to determining that a condition for converting a flow passage for supplying the hydrogen to a manifold from a first flow passage close to a first tank to a second flow passage connected to the manifold to be spaced apart from the first tank based on a filling amount of the first tank disposed first along a reference direction among a plurality of tanks coupled to the manifold to be arranged in the predetermined reference direction is a conversion condition: 
injecting, by a controller (50, and Col 5, lines 1-8 and 16-20, wherein valves within the passages are controlled), the hydrogen into the plurality of tanks (20a – 20n) through the first flow passage;
 converting, by the controller (50), the flow passage for supplying the hydrogen to the manifold from the first flow passage to the second flow passage (Col 5, lines 1-8 and 16-20, wherein valves within the passages are controlled); and
 closing, by the controller (50), all flow passages in response to determining that at least one of the plurality of tanks is filled by a target filling amount (Col 5, lines 1-8 and 16-20, wherein valves within the passages are controlled).
	Regarding Claim 16,  Mathison discloses a method for filling a tank (20a-20n) for a hydrogen storage tank constructed to store hydrogen to be supplied to a fuel cell stack of a fuel cell vehicle, further comprising: in response to determining that a condition of re-converting the flow passage for supplying the hydrogen to the manifold from the second flow passage to the first flow passage is a re-conversion condition, re-converting, by the controller (50), the flow passage for supplying the hydrogen to the manifold from the second flow passage to the first flow passage in response to determining that the re-conversion condition has been achieved before closing all the flow passages (Col 5, lines 1-8 and 16-20, wherein valves within the passages are controlled).
	Regarding Claim 17,  Mathison discloses a method for filling a tank (20a-20n) for a hydrogen storage tank constructed to store hydrogen to be supplied to a fuel cell stack of a fuel cell vehicle, wherein the second flow passage is a flow passage close to a second tank (any of tanks 20a-20n) disposed last along the reference direction (Examiner’s annotations) among the plurality of tanks.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 8-9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mathison, in view of Inagi (US 8,534,327).
	Regarding Claim 6, Mathison as indicated above teaches a system for filling a tank for a fluid storage tank constructed to store fluid to be supplied to a fuel cell stack of a fuel cell vehicle, to include a controller 50 (Col 5, lines 1-8 and 16-20, wherein valves within the passages are controlled), but is silent on the controller is configured to determine the reference filling amount based on a difference between the filling amount of the first inlet-closest-tank when the supply of the fluid through the first inlet is initiated, and a target filling amount of the first inlet-closest-tank.
	Inagi, however, teaches a controller (50) is configured to determine the reference filling amount (based on "balance temperature" and "balance pressure") based on a difference between the filling amount of the first inlet-closest-tank (101) when the supply of the fluid through the first inlet is initiated, and a target filling amount of the first inlet-closest-tank (Col 8, lines 38-52, wherein "judging sections" 53, 54, and "control section 55" determines "balance" temperature and pressure from "preset upper limit values".

    PNG
    media_image2.png
    673
    749
    media_image2.png
    Greyscale

	The advantages of Inagi's teachings include overcoming the difference in heat release properties among a plurality fuel gas tanks, thereby ensuring 100% fuel charging.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Inagi’s teachings to Mathison’s disclosures by modifying the controller 50 of Mathison to perform the temperature and pressure comparison algorithms in the controller 50 of Inagi, in order to gain the advantages of overcoming the difference in heat release properties among a plurality fuel gas tanks, thereby ensuring 100% fuel charging.  
	Regarding Claim 8, Mathison teaches a system for filling a tank for a fluid storage tank constructed to store fluid to be supplied to a fuel cell stack of a fuel cell vehicle, to include Valves V20a – V20n for the first and second flow passages, wherein the controller 50 is configured to operate the valve.
	Mathison, however, does not specifically disclose a valve for determining the opening and the closing of (both) the first flow passage and the second flow passages, wherein the controller is configured to operate the valve.
	Inagi, however, teaches a valve (30) for determining the opening and the closing of the first flow passage and the second flow passage (Examiner's annotations), wherein the controller is configured to operate the valve (via "control section 55”, per Col 8, lines 47-49).
	The advantages of Inagi's teachings include overcoming the difference in heat release properties among a plurality fuel gas tanks, thereby ensuring 100% fuel charging.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Inagi’s teachings to Mathison’s disclosures by modifying the controller 50 of Mathison to perform the temperature and pressure comparison algorithms in the controller 50 of Inagi, in order to gain the advantages of overcoming the difference in heat release properties among a plurality fuel gas tanks, thereby ensuring 100% fuel charging.  
	Regarding Claim 9, Mathison as modified above teaches a system for filling a tank for a fluid storage tank constructed to store fluid to be supplied to a fuel cell stack of a fuel cell vehicle, wherein the second flow passage is connected to the first flow passage (Inagi, Examiner's annotations), wherein the valve is disposed at a connection point between the first flow passage and the second flow passage to transfer the fluid supplied to the valve to at least one of the first flow passage or the second flow passage.
	Regarding Claim 13, Mathison teaches a system for filling a tank for a fluid storage tank constructed to store fluid to be supplied to a fuel cell stack of a fuel cell vehicle.  
	Mathison, however, does not specifically disclose that the controller is configured to: calculate the first filling amount based on a temperature of the first tank; and calculate the second filling amount based on a temperature of the second tank.
	Inagi, however, teaches the controller configured to: calculate the first filling amount based on a temperature of the first tank; and calculate the second filling amount based on a temperature of the second tank (Col 8, lines 38-52, wherein first and second filling amounts are calculated based on "balance temperature", with data obtained from "temperature judging section 53").
	The advantages of Inagi's teachings include overcoming the difference in heat release properties among a plurality fuel gas tanks, thereby ensuring 100% fuel charging.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Inagi’s teachings to Mathison’s disclosures by modifying the controller 50 of Mathison to perform the temperature and pressure comparison algorithms in the controller 50 of Inagi, in order to gain the advantages of overcoming the difference in heat release properties among a plurality fuel gas tanks, thereby ensuring 100% fuel charging.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL whose telephone number is (571)272-8421. The examiner can normally be reached Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 5712726007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER M AFFUL/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Timothy P. Kelly/Primary Examiner, Art Unit 3753